DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on July 7, 2020 and IDS filed on October 8, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informality:
In claim 16, “the halogen” should read --the halogen of the halosilane-- for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10 and 18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kobayashi et al. US 5,227,329 (Embodiment including Fig. 15a, Fig. 15b and Fig. 15d).

exposing a substrate surface (e.g., 602, Fig. 15a, Example 11) to a silicon precursor (e.g., Si2H6, Example 11) and a dopant (e.g., B2H6, Example 11) to form a doped amorphous silicon layer (e.g., 603 (boron doped amorphous silicon film), Fig. 15b, Example 11) having a thickness; and 
forming a metal layer (e.g., 607 (tungsten film), Fig. 15d, Example 11) on the doped amorphous silicon layer.   
Regarding claim 2, Kobayashi teaches the method of claim 1, wherein the substrate surface is exposed to the silicon precursor and the dopant simultaneously (e.g., Example 11).
Regarding claim 3, Kobayashi teaches the method of claim 1, wherein the silicon precursor (e.g., Si2H6, Example 11) comprises a silane or a halosilane.  
Regarding claim 4, Kobayashi teaches the method of claim 3, wherein the silane (e.g., Si2H6, Example 11) comprises one or more of silane, disilane, trisilane, tetrasilane, isotetrasilane, neopentasilane, cyclopentasilane, hexasilane or cyclohexasilane.
Regarding claim 6, Kobayashi teaches the method of claim 1, wherein the doped amorphous silicon layer (e.g., 603 (boron doped amorphous silicon film), Example 11) comprise one or more of boron, phosphorous, arsenic or germanium.
Regarding claim 7, Kobayashi teaches the method of claim 6, wherein the dopant (e.g., B2H6, Example 11) comprises one or more of borane, diborane, phosphine, germane or digermane.
Regarding claim 10, Kobayashi teaches the method of claim 1, wherein the metal layer is formed by exposing the doped amorphous silicon layer to a metal precursor (e.g., WF6, Example 6 and MoF6 and the reactant comprising hydrogen.  
Regarding claim 18, Kobayashi teaches the method of claim 1, wherein the metal layer (e.g., 607 (tungsten film), Example 11) comprises one or more of tungsten and molybdenum.  
Claims 1, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kobayashi et al. US 5,227,329 (Embodiment including Fig. 14a (following Figs. 13a-13c) and Fig. 14b).
Regarding claim 1, Kobayashi teaches a processing method (e.g., Embodiment including Fig. 14a (following Figs. 13a-13c) and Fig. 14b; Example 10, Example 9) comprising: 
exposing a substrate surface (e.g., 201 having 206, Fig. 13b, Example 9) to a silicon precursor (e.g., Si2H6, Example 9) and a dopant (e.g., B2H6, Example 9) to form a doped amorphous silicon layer (e.g., 208, Fig. 13c, Example 9) having a thickness; and 
forming a metal layer (e.g., 211, Fig. 14b, Example 10) on the doped amorphous silicon layer.  
Regarding claim 11, Kobayashi teaches the method of claim 1, further comprising depositing a glue layer (e.g., 207 (TiN), Fig. 13c, Example 9) on the substrate surface before forming the doped amorphous silicon layer.
Regarding claim 19, Kobayashi teaches the method of claim 11, wherein the glue layer comprising TiN (e.g., 207 (TiN), Example 9).
Regarding claim 20, Kobayashi teaches a stack (e.g., Fig. 14c) comprising: 
a substrate having an oxide surface (e.g., 201 having 206, Fig. 14c, Example 9); 
a glue layer (e.g., 207 (TiN), Fig. 14c, Example 9) on the oxide surface, the glue layer comprising TiN (e.g., Example 9); 

a metal layer (e.g., composite structure of 211 and 212, Fig. 14c, Example 10) on the doped amorphous silicon layer, the metal layer comprising one or more of tungsten or molybdenum (e.g., 212 (molybdenum silicide), Example 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 5,227,329 in view of Rolfson US 5,789,030.
Regarding claim 5, Kobayashi teaches the method of claim 3 as discussed above.
Kobayashi does not explicitly teach wherein the halosilane comprises one or more of dihalosilane, trihalosilane, tetrahalosilane, or hexahalodisilane.
One of ordinary skill in the art would have known that silane (SiH4), disilane (Si2H6), trisilane (Si3H8), dichlorosilane (SiH2Cl2), etc. are silicon precursors commonly used to form an amorphous silicon layer in the semiconductor industry, as suggested by Rolfson (e.g., col. 3, lines 41-45). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute for example dichlorosilane taught by Rolfson for disilane taught by Kobayashi, because SiH4, Si2H6, Si3H8 or SiH2Cl2 was known in 
Regarding claim 16, Kobayashi in view of Rolfson teaches the method of claim 5, wherein the halogen consists of chlorine (e.g., Rolfson, col. 3, lines 41-45).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 5,227,329.
Regarding claim 8, Kobayashi teaches the method of claim 1 as discussed above.
Kobayashi does not explicitly teach wherein the substrate surface is exposed at a temperature less than or equal to about 100 °C.  
Kobayashi, however, recognizes that it is desirable that the deposition temperature for the doped amorphous Si film was lower than 400 °C (e.g., Example 9). It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the range taught by Kobayashi to include the claimed range since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 5,227,329 in view of Chen et al. US 2017/0179036.
Regarding claim 8, Kobayashi teaches the method of claim 1 as discussed above.
Kobayashi does not explicitly teach wherein the metal layer is deposited by atomic layer deposition.  
Kobayashi, however, recognizes that the metal layer is formed by low pressure CVD or PVD process such as sputtering (e.g., Example 11).
.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 5,227,329 in view of Chen et al. US 2017/0179036.
Regarding claim 12, Kobayashi teaches a processing method (e.g., Embodiment including Fig. 14a (following Figs. 13a-13c) and Fig. 14b; Example 10, Example 9) comprising: 
providing a silicon substrate having a silicon oxide surface (e.g., 201 having 206, Fig. 13b, Example 9), 
forming a glue layer (e.g., 207 (TiN), Fig. 13c, Example 9) on the silicon substrate, the glue layer comprising TiN (e.g. Example 9) ; 
forming a doped amorphous silicon layer (e.g., 208, Fig. 13c, Example 9) on the glue layer by exposing the glue layer to a silicon precursor comprising disilane (e.g., Si2H6, Example 9) and a dopant comprising diborane (e.g., B2H6, Example 9), the substrate maintained at a temperature (e.g., Example 9): and 

Kobayashi does not explicitly teach i) the glue layer comprising TiN with a thickness in the range of about 1 Å to about 30 Å; and ii) the substrate maintained at a temperature less than or equal to about 100 °C.
Regarding i), Chen teaches the glue layer comprising TiN with a thickness in the range of about 1 Å to about 30 Å (e.g., [9]). One of ordinary skill in the art would have recognized that the TiN layer of Chen is similar to the TiN layer of Kobayashi because they are both used as a glue layer for an amorphous silicon layer of semiconductor devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute that taught by Chen for that taught by Kobayashi since an express suggestion to substitute one equivalent component (TiN glue layer) or process for another is not necessary in order to render such substitution obvious. MPEP §2144.06.
Regarding ii), Kobayashi, however, recognizes that it is desirable that the deposition temperature for the doped amorphous Si film was lower than 400 °C (e.g., Example 9). It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify the range taught by Kobayashi to include the claimed range since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05.
Regarding claim 13, Kobayashi in view of Chen teaches the method of claim 12 as discussed above.
Kobayashi further recognizes that the metal layer is formed by PVD such as sputtering (e.g., Example 10).

Regarding claim 14, Kobayashi in view of Chen teaches the method of claim 13, wherein the metal layer (e.g., 212 (molybdenum silicide), Kobayashi, Example 10) comprises one or more of tungsten and molybdenum.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Chen as applied to claim 14 above, and further in view of Gaczi US 4,766,006.
Regarding claim 15, Kobayashi in view of Chen teaches the method of claim 14 as discussed above.
 Kobayashi in view of Chen does not explicitly teach a metal precursor and a reactant to which the doped amorphous silicon layer is exposed to form the metal layer, the metal precursor comprising one or more of WF6 and MoF6 and the reactant comprising hydrogen.
Gaczi teaches a metal precursor and a reactant to form the metal layer (e.g., molybdenum silicide, Example 1), the metal precursor comprising MoF6 and the reactant comprising hydrogen (e.g., MoF6 and SiH4, Example 1).
6 and SiH4 are used as a metal precursor and a reactant, respectively, for forming molybdenum silicide, as suggested by Gaczi, and adopting the precursor and reactant of Gaczi for its conventional use would have been a common sense choice by one skilled in the semiconductor art. MPEP §2143. In this case, Kobayashi in view of Chen and Gaczi thus teaches wherein the metal layer is deposited by exposing the doped amorphous silicon layer to a metal precursor and a reactant, the metal precursor comprising one or more of WF6 and MoF6 and the reactant comprising hydrogen.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. US 5,227,329 in view of Iwakaji et al. US 2012/0091414.
Regarding claim 17, Kobayashi teaches the method of claim 1 as discussed above.
Kobayashi does not explicitly teach wherein the thickness (of a boron-doped amorphous silicon layer) is in the range of about 20 Å to about 100 Å.  
A thickness of a layer is a matter of obvious design choice. For example, Iwakaji teaches wherein the thickness (of a boron-doped amorphous silicon layer) is in the range of 2 to 15 nm, which overlaps the claimed range (e.g., [42]). It would have been obvious to one having ordinary skill before the effective filing date of claimed invention to modify the thickness taught by Kobayashi to include the claimed range because controlling a thickness of a layer can be achieved by the general skill of a worker in the art through ordinary means of routine work.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 10, 2021